COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
JEROME WAGNER AND CHERISSE                                       No. 08-16-00146-CV
WAGNER,                                        §
                                                                   Appeal from the
                            Appellants,        §
                                                              County Court at Law No. 1
v.                                             §
                                                               of Tarrant County, Texas
STERLING TRUST,                                §
                                                                 (TC# 2016-002557-1)
                              Appellee.        §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellants pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2016.


                                           STEVEN L. HUGHES, Justice
August 31, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.